DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement filed 05/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. [US 20130295421] in view of Lovelace et al. [US 20140370344].
As to claim 1. Teramoto discloses A battery indicator system comprising: 
a battery, battery 20 [0073, fig. 1]; 
a battery indicator comprising 
a voltage sensor, voltage measurement circuit 56 included in an integrated circuit 50 [fig. 3, 0100], 
a communication circuit, communication circuit 93 included in a control circuit 90 [fig. 5, 0077], and 
a connector, wiring 58 used for connecting the circuit to the positive and negative terminals of the battery, [fig. 1, 0084],
the voltage sensor being configured to convert sensed characteristics of a battery to digital information, [0099] the voltage measurement circuit changes the sensed data to digital information, 
the communication circuit being communicatively connected to the voltage sensor, [0107] control circuit, comprising the voltage measurement circuit [fig. 3], in communication with the integrated circuit [fig. 1], comprising the communication circuit [fig. 5], and a WiFi, [0062] the communication system includes Wi-Fi, and
the connector being electrically connected to the voltage sensor, [fig. 1, 0100], the connector being adapted to be removably, [0106] the circuit can be removed from the battery, and electrically connected to the battery thereby providing an electrical connection between the voltage sensor and the battery, [0084] wiring connected to the positive and negative terminals of the battery.
Bourilkov fails to disclose that the battery comprising an electronic lock component; and wherein the battery indicator comprises an electronic key component that cooperates with the electronic lock component to enable functionality of the communication circuit.
Lovelace teaches a cell label which comprises a display to indicate the remaining power in the cell wherein the system comprises a switch 26 that can be pushed to contact the battery to activate the indicator, [par. 56], which is used to enable and disable the operation of the indicator, [par. 58], wherein the switch 26 is interpreted to read on the claimed electronic key and the portion of the battery contacted by the switch is interpreted to read on the claimed lock.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Teramoto with that of Lovelace so that the system can be enabled only when needed to conserve the battery.

As to claim 3. Teramoto fails to disclose The battery indicator system of claim 1, wherein the electronic lock component comprises a resistor.
Lovelace teaches a cell label which comprises a display to indicate the remaining power in the cell wherein the system comprises a switch 26 comprises a conductor 24 that can be pushed to contact the battery to activate the indicator, [par. 56], which is used to enable and disable the operation of the indicator, [par. 58], wherein the switch 26 is interpreted to read on the claimed electronic key and the portion of the battery contacted by the switch is interpreted to read on the claimed lock; wherein every conductor comprises a resistance and the conductor 24 is interpreted to read on the claimed resistor.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Teramoto with that of Lovelace so that the system as nothing but a direct consequence of having a conductor in the switch.

As to claim 4. Teramoto fails to disclose The battery indicator system of claim 1, wherein the electronic lock component comprises a capacitor.
Lovelace teaches a cell label which comprises a display to indicate the remaining power in the cell wherein the system comprises a switch 26 comprises a conductor 24 that can be pushed to contact the battery to activate the indicator, [par. 56], which is used to enable and disable the operation of the indicator, [par. 58], wherein the switch 26 is interpreted to read on the claimed electronic key and the portion of the battery contacted by the switch is interpreted to read on the claimed lock; wherein the conductor plate 24 and the surface of the battery separated by an air gap that is used as a switching contact creates a capacitor.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Teramoto with that of Lovelace so that the system as nothing but a direct consequence of having a two conductor plates separated by an air gap as the switch.

As to claim 10. Teramoto fails to disclose The battery indicator system of claim 1, wherein the electronic lock component comprises a conductive strip.
Lovelace teaches a cell label which comprises a display to indicate the remaining power in the cell wherein the system comprises a switch 26 comprises a conductor 24 that can be pushed to contact the battery to activate the indicator, [par. 56], which is used to enable and disable the operation of the indicator, [par. 58], wherein the switch 26 is interpreted to read on the claimed electronic key and the portion of the battery contacted by the switch is interpreted to read on the claimed lock; wherein the conductor 24 is implemented as a strip, [fig. 3B].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Teramoto with that of Lovelace so that the system can be enabled only when needed to conserve the battery.

As to claim 11. Teramoto discloses The battery indicator system of claim 1, further comprising a computing device communicatively connected to the communication circuit, [fig. 5] the control circuit comprises a processing unit 91.

As to claim 12. Teramoto discloses The battery indicator system of claim 11, wherein the computing device comprises a processor, MPU 91, and a memory, memory 92 [fig. 5, 0077], the memory comprising processor executable instructions that, when executed by the processor, cause the processor to determine, [0101] the control circuit performs instructions, one of a battery type, a physical location of the battery, or an electrical device that the battery is powering, but communicating with the communications circuit, [0088] control circuit stores likes of all the battery cells based on polling.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto in view of Lovelace as applied to claim 1 above, further in view of Wojcik et al. [US 20150194839].
As to claim 2. The combination of Teramoto and Lovelace fails to disclose The battery indicator system of claim 1, further comprising a voltage booster electrically connected to the voltage sensor.
Wojcik teaches a rechargeable battery pack with a battery monitor circuit 140 to determine run-time to empty and rate of use and measure battery voltage, [0031, fig. 1]; wherein the system can include a voltage booster electrically connected to the voltage sensor, [0088, fig. 10].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Teramoto and Lovelace with that of Wojcik so that the battery can be used to provide power to a device that requires a higher voltage.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto in view of Lovelace as applied to claim 1 above, further in view of Brotto et al. [US 9415499].
As to claim 5. The combination of Teramoto and Lovelace fails to disclose The battery indicator system of claim 1, wherein the electronic lock component comprises a one of a printed magnetic strip or a magnet.
Brotto teaches a battery pack 20 with a controller 1000 to monitor the state of charge of the battery, [col. 8, lines 53-58]; wherein the system comprises a switch to activate a charging operation using a magnetic switch, [col. 7, lines 24-37].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Teramoto and Lovelace with that of Brotto so that the switching mechanism of Teramoto can be replaced with the magnetic switch to avoid manual operation of the switch.

As to claim 6. The combination of Teramoto and Lovelace fails to disclose The battery indicator system of claim 1, wherein the electronic key component comprises a a Hall-effect sensor.
Brotto teaches a battery pack 20 with a controller 1000 to monitor the state of charge of the battery, [col. 8, lines 53-58]; wherein the system comprises a switch to activate a charging operation using a magnetic switch that can be detected using a Hall-effect sensor or a reed switch, [col. 7, lines 24-37].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Teramoto and Lovelace with that of Brotto so that the switching mechanism of Teramoto can be replaced with the magnetic switch to avoid manual operation of the switch.

Allowable Subject Matter
Claims 7-9 are allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688